The State of Texas




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 30, 2014

                                       No. 04-14-00565-CR

                                    Rodolfo Martinez SALINAS,
                                             Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2009-CRP-000403-D1
                     Honorable Elma T. Salinas-Ender, Judge Presiding

                                         ORDER
        Appellant’s brief, due November 30, 2014, has not been filed. On December 15, 2014,
we notified appellant’s court-appointed counsel, Richard J. Gonzalez, of the deficiency. TEX. R.
APP. P. 38.8(b)(2). We received no response.

       Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent?

              (a) If appellant is indigent, the trial court shall take such measures
              as may be necessary to assure the effective assistance of counsel,
              which may include the appointment of new counsel.

               (b) If the trial court finds that appellant is not indigent, the trial
              court should determine whether appellant has made the necessary
              arrangements for filing a brief.

       (3) Has counsel abandoned the appeal? Because initiating contempt proceedings
       against appellant’s counsel may be necessary, the trial court should address this
       issue even if new counsel is retained or substituted before the date of the hearing.
       See TEX. R. APP. P. 38.8 (b)(4).

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty days from the date of this order. We ORDER the trial
court clerk to file a supplemental clerk’s record in this court no later than ten days after the trial
court files its findings of facts and conclusions of law. We further ORDER the court reporter to
file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court